Citation Nr: 1437103	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  14-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Service connection for total abdominal hysterectomy and bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1991 to April 1991, and had subsequent Reserve service with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a total abdominal hysterectomy and bilateral salpingo-oophorectomy. 

In March 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In conjunction with the hearing, the appellant submitted additional evidence, accompanied by a waiver of AOJ consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development of the record is necessary prior to adjudicating the appellant's claim for service connection for a total abdominal hysterectomy and bilateral salpingo-oophorectomy, which the appellant contends were necessary as a result of injury sustained during a period of active duty for training.

Initially, there is an indication of relevant outstanding records that may help substantiate the appellant's claim.  VA's duty to assist includes assisting the claimant in the procurement of relevant records that are adequately identified.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Here, while the record shows that some private medical records have been obtained, including the November 1993 surgical reports of Dr. Gustave Mattson, it appears that some relevant private treatment records remain outstanding.  In an October 1993 service record, the appellant reported that she was presently receiving gynecological treatment, and other evidence suggests she was seen by Dr. Mattson in September 1993.  However, there are no treatment records dating between the August 1993 period of ACDUTRA and the November 1993 surgery, except for an ultrasound report.  It also appears that a hospital admitting History and Physical from the November 1993 surgery referenced in a November 1993 discharge summary remains outstanding.  In this regard, it does not appear that any request has been sent by VA for private records, but rather, any private records have been submitted directly by the appellant.  Therefore, remand is necessary to obtain all relevant records.

The Board also finds that a VA examination is necessary, as the appellant has not yet been afforded one.  In this regard, the record supports that the appellant served on a period of ACDUTRA in August 1993, and lay statements of record indicate that the appellant's gynecological problems ultimately leading to the hysterectomy and oophorectomy began in September 1993, shortly after her return.  

A private treatment record dated in September 1993 also shows that the appellant underwent an abdominal ultrasound for bleeding.   

Additionally, the appellant has submitted a March 2014 statement from a physician who served with the appellant, which suggests that the appellant's gynecological problems may have been associated with her period of ACDUTRA in August 1993.  As that March 2014 opinion is unsupported by rationale, it is insufficient, alone, to establish service connection.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Nevertheless, the evidence is sufficient to trigger VA's duty to assist the appellant by providing her an examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify and complete the necessarily release for VA to obtain any outstanding treatment for her gynecological disorders, to include any treatment records from Dr. Gustave A. Mattson, III, and Thunderbird Samaritan Medical Center dating from August 1993 to the present.

2.  After receiving any necessary releases, request copies of all identified non-VA records.  Also, request copies of any VA treatment records concerning the appellant's gynecological disorders.

3.  After completing the above to the extent possible, schedule the appellant for an appropriate VA examination, preferably with a gynecologist, to determine the nature of any residuals from the November 1993 total abdominal hysterectomy and oophorectomy, and whether those surgeries and residuals thereof were the result of the appellant's August 1993 period of ACDUTRA. Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to the examiner for review.  Review of the claims file should be noted in the examiner's report. All appropriate tests and studies should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the appellant's gynecological disorders, to include any residuals of a total abdominal hysterectomy and oophorectomy, had their onset during the appellant's period of ACDUTRA in August 1993, were aggravated by her period of ACDUTRA, or are otherwise related to any in-service disease, event, or injury. 

In providing this opinion, the examiner must specifically address the assertion raised by the appellant that the gynecological problems that resulted in the November 1993 hysterectomy and oophorectomy were caused by or the result of aggravation from strenuous activity during her period of ACDUTRA.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.

4.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



